PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/007,997
Filing Date: 27 Jan 2016
Appellant(s): Autodesk, Inc.



__________________
George H. Gates
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/22/2022.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s argument: Appellant argues on pg. 11 paragraph 2, that nowhere does Miller describe such a single model creation request that triggers the same series of functions or steps related to automatically aggregating the one or more date sets selected by the user to generate the 3D model of interest. Appellant acknowledges that the Office Action cites references other than Miller for performing the series of functions or steps recited in Applicant’s claims, but argues that none of the references do so in response to a single model creation request.
Examiner’s response: Miller teaches in [0021] “…The script may also receive user commands via the browser for modifying the 3D model, send the commands to a backend server executing a 3D modeling component that generates a representation of the desired modifications (also referred to below as "mutations" of the model), and cause the modifications to the 3D model to be sent to the client and, when used in a collaborative environment.” 
It is the examiner’s position that a set of commands to modify a model sent from script component to the server corresponds to a “single model creation request.” A single instance of a user modifying a model and the commands/functions for performing the modification being sent from the script component to the server where the server then processes the commands/functions to generate a representation as taught by Miller would read on the broadest reasonable interpretation of in response to a single model request, the server computer operates independently of the client computer to perform a series of functions or steps to generate a model.  
The rest of the arguments are based on the arguments above already addressed.
In summary, the arguments have been fully considered but have been found unpersuasive.
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSHUA E. JENSEN/Examiner, Art Unit 2147                                                                                                                                                                                                        
Conferees:
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147     
                                                                                                                                                                                                   /RYAN M STIGLIC/Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.